Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of obtain, via at least one processor, an order placement datastructure, wherein the order placement datastructure includes a security identifier and a trading algorithm identifier; determine, via at least one processor, an order placement allocation for the security identifier based on a trading algorithm associated with the trading algorithm identifier; send, via at least one processor, an order placement request datastructure for a first   That is, other than reciting “apparatus,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “apparatus” language, the encompasses the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Step 2A2 above, the additional elements of (memory and trade tick monitoring component) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 16, 17, 18, 19, 20, 21 and 22.
Claim 2 recites wherein the order placement allocation specifies a plurality of orders to place in a plurality of venues.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the inferred label type is one of: predicted trading algorithm type, predicted client type, predicted tier, predicted state, predicted venue, predicted limit price.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
supra.
Claim 5 recites wherein the information leakage alert is an allocation information leakage alert generated based on determining that the predicted trading algorithm type corresponds to the trading algorithm type associated with the trading algorithm identifier.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the processor issues instructions from the trade tick monitoring component, stored in the memory, to: modify, via at least one processor, the order placement allocation for the security identifier using a different trading algorithm; and send, via at least one processor, an order placement request data structure for a second order specified by the modified order placement allocation.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra
Claim 7 recites wherein the order placement data structure further includes a limit price, and wherein the specified buckets are price buckets.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the information leakage alert is a limit price information leakage alert generated based on determining that the predicted limit price is within a threshold of the supra.
Claim 9 recites the processor issues instructions from the trade tick monitoring component, stored in the memory, to: modify, via at least one processor, the order placement allocation for the security identifier to use a different limit price; and send, via at least one processor, an order placement request datastructure for a second order having the different limit price.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the processor issues instructions from the trade tick monitoring component, stored in the memory, to: Docket No.: FIDELITY0684US4 Serial No.: 16/686,446 compute, via at least one processor, a real-time liquidity model for the security identifier using the determined inferred labels; assess, via at least one processor, counterparty landscape for the first order using the real-time liquidity model; and modify, via at least one processor, an internal state of the trading algorithm associated with the trading algorithm identifier based on the counterparty landscape.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra
Claim 11 recites wherein the order placement allocation for the security identifier is further determined based on the modified internal state of the trading algorithm.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra
Claim 13 recites wherein the real-time liquidity model for the security identifier indicates at least one of: percentages of orders that are executed in different markets, percentages of orders that are executed using different trading algorithms.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites wherein the machine learning technique used to generate the real- time prediction logic is one of: random forest, gradient boosting, decision tree, logistic regression.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites a machine learning training component; wherein the processor issues instructions from the machine learning training component, stored in the memory, to: retrieve, via at least one processor, historical trade tick data; retrieve, via at least one processor, historical quote data; augment, via at least one processor, the historical trade tick data with the historical quote data, wherein an as of join of the historical quote data and the historical trade tick data is performed; retrieve, via at least one processor, historical order execution data; determine, via at Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cella US 20210342836, 11/2021, discloses a method for controlling rights related to digital knowledge, with machine learning in a rule-based system (Para. 1467). 
Rajagopal US 20210335501, 10/2021, discloses a system for mass testing a population with sample testing, that can stratify variables with machine learning (Para. 111).  
Gunther US 20210201328, 07/2021, discloses a system and method for managing transactions in dynamic digital documents using AI (Para. 327).
Harris US 20210176262, 06/2021, discloses event monitoring and response system with factor matricies and machine learning (Para. 35). 
Prochnow US 20210087921, 03/2021,  discloses a system for estimating refined reservoir productivity using machine learning and predictor variables. 
Zhang US 10949860, 03/2021, discloses a system for processing support messages relating to services associated with payment systems with matrices and variables for modeling purposes with machine learning. 
Gorskl WO 2021016148, 11/2019,  discloses aerial vehicles with mine data. 
Cella US 20200394709, 12/2020, discloses a system for consolidating a set of loans using artificial intelligence. 
Newman US 20200160200, 05/2020, discloses a system for predictive modeling of geographic income distribution with machine learning and multiple matrix vectors. 
Yun US 20190354815, 11/2019, discloses an evaluation system using artificial intelligence and financial trading (Para. 92). 
Gunther US 20190114334, 04/2019, discloses a method for processing custody of assets to a distributed ledger with different trades executed at different prices. 
Eastwood US 20150012410, 01/2015, discloses an AI system for price monitoring at different security trades (Para. 31). 
Flynn US 20100070417, 03/2010, discloses a network registration system for content transaction using AI. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698